Citation Nr: 1739559	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  14-02 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for a disability of the digestive system, to include residuals of subtotal gastrectomy with Barrett's esophagus and gastroesophageal reflux disease, acid reflux and bile reflux (digestive system disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Adam G. Werner, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the Navy from September 1956 to February 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that the issue of entitlement to a TDIU was denied in an April 1997 Board decision.  Although previously denied, TDIU is an element of an increased rating claim and is properly before the Board when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board has added it to the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Remand is required for additional development to determine the severity of his digestive system disability.  During the June 2017 hearing, the Veteran provided testimony that the symptoms of his digestive system disability are worse than shown on the previous VA examination conducted in November 2010.  In this regard, the Veteran indicated that he has had excessive weight loss and experiences circulatory issues in his legs.  Therefore, a VA examination and opinion is required before the Board can adjudicate this issue.

The Veteran also contends that he is unable to secure employment due to his digestive system disability.  The TDIU claim is inextricably intertwined with the increased rating claim being remanded herein.  New information obtained from the VA examination for the digestive system disability could produce further evidence regarding the Veteran's claim for TDIU, thereby affecting the adjudication of such claim.  As such, adjudication of the TDIU claim must be deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records.

2.  Then, schedule the Veteran for a VA examination by an appropriate specialist to determine the severity of the Veteran's digestive system disability, to include residuals of subtotal gastrectomy with Barrett's esophagus and gastroesophageal reflux disease, acid reflux and bile reflux.  The claims file to include a copy of this remand must be made available to and reviewed by the examiner. All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail. 

Based on the examination and review of the record for the entire claims period, the examiner should document the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity.

2.  Then, readjudicate the increased rating claim for a digestive system disability, to include consideration of a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a statement of the case (SSOC) and given the appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




